Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 01/26/2021. In virtue of this communication, claims 1-5 filed on 01/26/2021 are currently pending in the instant application.
                                                    
                                                
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 03/010/2022 is in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 
Drawings
The drawings were received on 01/26/2021  have been reviewed by Examiner and they are acceptable.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “frame acquisition section” “matching process section” in claims 1 and 3, “simplified image generation section”, “first matching process section”, “second matching process section” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pichaimurthy et al. (US 2020/0175019,) in view of Konishi et al. (EP 3373197 A1.)

As per claim 1, Pichaimurthy discloses “an information processing apparatus comprising: a frame image acquisition section adapted to acquire a plurality of consecutive frame images included in a moving image displayed on a screen;” (Fig. 5, ¶s [0043]-[0046] discloses control circuitry 304 accesses a plurality of frames of a video that was presented concurrently with the time when the search query was received at 502.)
“and a matching process section adapted to perform, for each of the plurality of acquired frame images, a matching process” (Pichaimurthy, Fig. 5, ¶[0047], discloses control circuitry 304 may analyze the plurality of frames to identify a performed action. For example, control circuitry 304 may generate a movement model and find a matching movement template (e.g., as shown with respect to element 130 and 132 of FIG. 1).)
Pichaimurthy does not explicitly disclose the following which would have been obvious in view of Konishi from similar field of endeavor “perform, a matching process of detecting an area that matches a template image representing appearance of a display element to be detected, wherein an area in which the display element is being displayed on the screen is identified on a basis of a result of performing the matching process on the plurality of frame images” (Konishi,  [0015], discloses generating a template, and performing the matching of the standard template generation unit may generate a plurality of standard templates for a lower resolution corresponding to the lower-resolution image, and a plurality of standard templates for a higher resolution corresponding to the higher-resolution image. The identification template generation unit may generate a plurality of identification templates for the higher resolution based on the plurality of standard templates for the higher resolution. The template matching unit may perform matching of the lower-resolution image with the plurality of standard templates for the lower resolution to narrow match candidate standard templates, defines a search scope in the higher resolution image based on a result of the narrowing, and perform matching of the higher-resolution image within the defined search scope with the plurality of identification templates for the higher resolution. ¶ [0024], discloses outputting the result to the display.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Konishi technique of into Pichaimurthy technique to provide the known and expected uses and benefits of Konishi technique over image searching technique of Pichaimurthy. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Konishi to Pichaimurthy in order to perform faster object detection and reduction of the number of times template matching is performed.
Claims 4 and 5 have been analyzed and are rejected for the reasons indicated in claim 1 above.

As per claim 2, in view of claim 1, Pichaimurthy as modified by Konishi discloses “wherein the matching process section further includes a simplified image generation section adapted to generate, by using each of the plurality of acquired frame images as an original image, a simplified image obtained by simplifying the original image in question,” (Konish, ¶[0015], discloses The standard template generation unit may generate a plurality of standard templates for a lower resolution corresponding to the lower-resolution image.)
“a first matching process section adapted to perform a first matching process of detecting an area matching the template image from the generated simplified image” (Konishi, ¶[0015], The template matching unit may perform matching of the lower-resolution image with the plurality of standard templates for the lower resolution to narrow match candidate standard templates, defines a search scope in the higher resolution image based on a result of the narrowing.)
“and a second matching process section adapted to perform, for an area in the original image corresponding to the area in the simplified image detected by the first matching process, a second matching process of evaluating a degree of match with the template image, wherein an area in which the display element is being displayed on the screen is identified on a basis of a result of performing the second matching process.” (Konishi, ¶ [0015], discloses perform matching of the higher-resolution image within the defined search scope with the plurality of identification templates for the higher resolution.)

Allowable Subject Matter
                  Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and on the pending conditions of the rejected and objected matter set forth in this action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, fails to teach or suggest the limitations set forth by claim 3.

						Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/           Examiner, Art Unit 2661